[Cite as In re A.V., 2022-Ohio-1061.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE A.V.                                    :
                                              :              No. 110344
A Minor Child                                 :
                                              :
[Appeal by B.V., Mother]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 31, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                 Case No. AD19910956


                                        Appearances:

                 John H. Lawson, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorneys, for appellee CCDCFS.

                 Michael B. Telep, for appellee J.T.


MARY EILEEN KILBANE, J.:

                   Appellant B.V. (“Mother”) appeals from the juvenile court’s decision

awarding legal custody of her minor child, A.V., to appellee J.T. (“Father”). For the

following reasons, we affirm.
Factual and Procedural History

               On September 10, 2019, the Cuyahoga County Division of Children

and Family Services (“CCDCFS” or “the agency”) filed a complaint alleging that

minor child A.V., then 16 months old, was neglected and seeking temporary custody

of A.V.1 The agency simultaneously filed a motion for emergency predispositional

custody of the child. The complaint alleged that on or about August 24, 2019,

Mother was involved in an automobile accident wherein she struck multiple parked

cars while A.V. was in the car with her. Following the accident, Mother was observed

to be in an altered mental state and subsequently tested positive for prescription

medications.

               The complaint also alleged that on or about February 18, 2019, A.V.

was diagnosed with failure to thrive. The complaint went on to allege that since the

diagnosis, Mother has not consistently followed through with A.V.’s medical

appointments or been consistent in treating A.V.’s medical needs. The complaint

went on to allege that Mother’s mental health disorders interfered with her ability

to care for A.V.

               Finally, the complaint alleged that Mother’s older child was in the

legal custody of the child’s maternal grandmother. The complaint named J.T. as




      1 CCDCFS had previously filed a complaint alleging neglect and seeking protective
supervision of A.V. on June 14, 2019, in Cuyahoga J.C. No. AD19907498. Upon filing the
complaint in the instant case on September 10, 2019, CCDCFS dismissed the June 14,
2019 complaint because it was not resolved within the relevant statutory timeframe.
A.V.’s alleged father and alleged that he has not established paternity and has failed

to support, visit, or communicate with the child since birth.

              On December 3, 2019, following multiple continuances, Mother

waived her right to have the matter heard within 90 days pursuant to R.C.

2151.35(B)(1). On February 6, 2020, the court granted the agency’s motion for

temporary custody. On July 27, 2020, Father filed a motion for legal custody.

              Mother and J.F. had previously been in a romantic relationship, and

the agency had temporarily placed A.V. with J.F.'s parents. On October 19, 2020,

counsel for J.F. filed a motion to intervene and a motion for legal custody. At the

time he filed these motions, J.F. was residing with his parents and A.V.

              On October 20, 2020, the court held a hearing. The court granted the

agency’s oral motion for a first extension of temporary custody. The court also held

J.F.’s October 19 motions in abeyance, finding that they had not been properly

served on all parties. On October 29, 2020, J.F. filed a motion for an immediate

restraining order preventing the agency from removing A.V. from her current

placement. J.F. also refiled his motion to intervene and motion for legal custody.

              On November 30, 2020, the agency filed a brief in opposition to J.F.’s

motion to intervene.

              On December 10, 2020, the court held a hearing on J.F.’s pending

motions. The court reconvened for a continuation of that hearing on December 14,

2020. The court began by stating that, with respect to J.F.’s motion to intervene, it

had previously heard testimony, considered the parties’ arguments, and took the
matter under advisement. The court found that the motion to intervene had not

been proven under Juv.R. 2(Y); J.F. was not a party to the case and did not have a

permissive right to intervene under Civ.R. 24(A) and/or (B). Based on these

findings, the court denied J.F.’s motion to intervene. The court likewise denied

J.F.’s motion for an immediate restraining order on the basis that J.F. lacked

standing to file this motion.

               The court then proceeded to a hearing on the competing motions for

legal custody filed by J.F.2 and Father. Father testified that he had a brief romantic

relationship with Mother beginning in July 2017 and lasting until September or

October 2017. Father testified that he learned that Mother became pregnant, but he

was not sure if she would decide to carry the pregnancy to term. Father testified that

he had reached out to Mother periodically since October 2017 but did not receive

any response and believed that she had terminated the pregnancy. Father further

testified that he did not know that A.V. was born in April 2018 until he received

correspondence related to the agency’s motion for emergency custody in September

or October 2019.

               Father began spending time with A.V. in February 2020 through

supervised visits. In March 2020, genetic testing confirmed Father’s paternity of

A.V. Father testified that since then, he took steps to continue to establish a



      2   At the outset of the December 14, 2020 hearing, the court stated that although
J.F. was not permitted to intervene as a party, the court would still consider his motion
for legal custody and J.F. would be permitted to provide testimony to support his motion
if he chose to do so.
relationship with A.V. by regularly spending time together. At the time of the

hearing, Father testified that A.V. had been spending weekends with him.

              Father testified that he participated in a pain management program

through MetroHealth for acute back pain. As part of that program, Father was

prescribed medication and had a medical marijuana card. Father testified that he

was a recovering drug addict, but beyond a prescribed amount of marijuana, he did

not use any other drugs and did not drink alcohol. Father testified that he received

regular income through construction work as an independent contractor. He also

testified that he would be able to make childcare arrangements with his family and

with a daycare several blocks from his house if he were to receive legal custody of

A.V.

              CCDCFS social worker Jamila Baugh (“Baugh”) also testified at the

December 14, 2020 hearing. Baugh testified that she had been involved with the

case since 2018. Baugh testified that Father’s case plan goals were to establish

paternity, build a relationship with A.V., and complete substance abuse assessments

or treatment as needed. Baugh testified that Father had established paternity and

begun to establish a relationship with A.V. Baugh testified that Father was cautious

during his first visit with A.V., but otherwise their visits have been positive and

appropriate, and he was continuing to build a relationship with A.V. Baugh testified

that she had the opportunity to investigate Father’s home and, as a result of her

observations, she believed that he had appropriate accommodations for A.V.
                On January 19, 2021, the court reconvened for a continuation of the

hearing on Father’s and J.F.’s competing motions for legal custody. At the outset of

the hearing, the court addressed Father’s counsel and the following exchange took

place:

         THE COURT: I know you called witnesses at the last hearing in support
         of your motion. Do you have any further witnesses at this time?

         FATHER’S COUNSEL: Yes. I would like to call on the Mother, [B.V.].

         THE COURT: This is on the abuse, neglect, dependency case. She does
         have the right to remain silent. [Counsel for Mother,] is your client
         waiving that right?

         MOTHER’S COUNSEL: No, your Honor.

Unable to call Mother as a witness, Father called the GAL to testify.

                The GAL testified that although she had not filed a report and

recommendation since the last hearing, she had recently visited Father’s home and

deemed it appropriate for A.V. The GAL also testified that it was clear that A.V. “felt

very safe and comfortable in [Father’s] presence” and that she had no concerns

about A.V.’s safety at Father’s home.

                The GAL also testified that she had met J.F. when she visited his

parents’ home as part of her investigation prior to the emergency grant of temporary

custody. The GAL confirmed that A.V. was currently placed in that home and that

she had no safety concerns about that residence. She testified that she was able to

witness A.V. and J.F. interact and that “she does have a bond with him because he
is a part of the household she’s living in.” During cross-examination of the GAL, the

following exchange took place:

      J.F.’s COUNSEL: Have you had any conversations with the mother
      regarding the child’s bond with [J.F.]?

      GAL: Yes.

      J.F.’s COUNSEL: And would you agree that she believes that it is in the
      child’s best interest to maintain that bond with [J.F.]?

      FATHER’S COUNSEL: Objection, your Honor.

      THE COURT: Basis to the objection?

      FATHER’S COUNSEL: If the mother wants to testify, she can testify.
      She’s waiving her right to testify. [The GAL] can’t say what the mother’s
      intentions are.

      THE COURT: Sustained. Your next question?

              Baugh then testified.     Baugh’s testimony largely mirrored her

testimony at the December 14, 2020 hearing. Baugh also testified that when Father

informed the agency that he smoked marijuana, both Mother and Father were

ordered to submit to drug testing. Baugh testified that Father submitted to these

screens and they were positive for marijuana. She went on to testify that she learned

that Father was using marijuana as prescribed by his doctor and that she had no

reason to believe that A.V. was not in a safe environment with Father.

              Following Baugh’s testimony, Father’s counsel informed the court

that it had no additional witnesses. The court then asked the agency attorney and

Mother’s counsel if they had any witnesses, and both stated that they did not. The
court then directed J.F.’s counsel to call the first witness in support of J.F.’s motion

for legal custody.

               J.F. testified that he had been in A.V.’s life since birth and that the

bond they shared was “that of a father and daughter.” J.F. testified that he spoke to

Mother regularly and it was his understanding that Mother wanted A.V. to remain

with him.

               J.F. then called J.S., Mother’s mother, to testify in support of his

motion for legal custody. J.S. testified that she had no concerns about J.F.’s ability

to care for A.V. J.S. testified that she did not know Father, but she was aware of his

prior relationship with Mother and believed that it was not a good relationship. J.S.

testified that she had not had contact with her daughter in approximately nine

months. She described that as typical for their relationship and testified that Mother

had struggled with mental health and substance abuse issues throughout her life.

               At the conclusion of the hearing, following closing arguments from

Father’s counsel, the following exchange took place:

      MOTHER’S COUNSEL: I did file a motion for legal custody to [J.F.] I
      realize that it wasn’t timely, but I do have a witness if in fact the Court
      would allow it.

      FATHER’S COUNSEL: Well, I’m gonna object to that, Your Honor.

      COURT: [Mother’s Counsel], I asked you if you had any witnesses as it
      related to either of these motions and you said no. The motion that was
      —

      MOTHER’S COUNSEL: I thought you were asking me about one
      certain witness. I’m sorry.
      COURT: The motion that was handed to this Court was not
      timestamped. I don’t even know if it was filed and it was handed
      probably 10 or 15 minutes before this hearing was even —

      MOTHER’S COUNSEL: Right. I filed it today, yeah.3

      COURT: So at this point if there’s an objection, I’m going to deny —
      I’m not going to allow the witness to testify. You had the opportunity
      to call this person.

      MOTHER’S COUNSEL: Well, I wanted to call [Mother], but —

      COURT: Is there an objection, [Father’s Counsel]?

      FATHER’S COUNSEL: Objection to calling [Mother] when she has not
      shown any interest in getting legal custody for herself? Yes, there’s an
      objection.

      COURT: She’s had the opportunity to testify. [CCDCFS attorney], do
      you have an objection?

      CCDCFS: Yes, we have an objection as well.

      COURT: [GAL]?

      GAL: Your Honor, at this point I would object.

      COURT: I’m not going to allow it at this point in time. Like I said, these
      motions have been pending. [Father’s] motion has been pending since
      July. [J.F.’s] motion has been pending since the fall of last year. This
      is our second day of trial and I’ve given everyone the opportunity to call
      witnesses and she’s had the opportunity to testify.

      MOTHER’S COUNSEL: Okay. Thank you, Your Honor.

The court then heard closing arguments from the agency attorney, Mother’s counsel,

and J.F.’s counsel, and the hearing concluded.




      3 Our review of the record shows that Mother did not file a motion for legal custody

on January 19, 2021.
              On January 25, 2021, the magistrate issued a decision granting

Father’s motion for legal custody and denying J.F.’s motion for legal custody. On

February 4, 2021, J.F. filed objections to the magistrate’s decision. On February 5,

2021, Mother filed objections to the magistrate’s decision. On February 10, 2021,

the court adopted the magistrate’s decision without ruling on Mother’s or J.F.’s

objections. The court made the following findings, in relevant part:

      The Court finds that there has been significant progress on the case
      plan by Father and progress has been made in alleviating the cause for
      the removal of the child from the home.

      The continued Temporary Custody of the child is not necessary and is
      not in the child’s best interest.

      The custody plan for the child is Termination of Temporary Custody
      and Legal Custody to [Father], with an Order of Protective Supervision
      to Cuyahoga County Division of Children and Family Services.

      [Father] has established paternity. He visits with the child on a weekly
      basis, unsupervised from Thursday through Sunday. The visits have
      occurred without incident. Ms. Baugh testified that there is a bond
      between the father and child. [Father] has maintained his sobriety,
      engaging in mental health treatment and establishing housing.

      [Mother] has not completed case plan objectives, including completing
      substance abuse treatment, maintaining her sobriety, engaging in
      mental health treatment and establishing housing.

      [J.F.] is the son of the child’s foster parents. He was previously involved
      in a relationship with the child’s mother. Prior to [Father] learning that
      he was the child’s biological father, the child’s mother allegedly offered
      [J.F.] the opportunity to serve the role of the child’s father. He is not
      the child’s parent.

On February 16, 2021, the agency filed a brief in opposition to Mother’s and J.F.’s

objections.
                 On March 2, 2021, Mother filed a notice of appeal. On June 23, 2021,

this court sua sponte remanded the case, issuing the following journal entry:

      Sua sponte, to resolve the appearance of any jurisdictional
      impediment, the case is remanded to the trial court, pursuant to App.R.
      4(B) and App.R. 9(E), to enter judgment on any timely filed objections
      to the magistrate’s decision. The record transmitted to this court
      indicates that objections were timely filed. The trial court, pursuant to
      Juv.R. 40(C)(4)(e)(ii), adopted the magistrate’s decision prior to the
      extended time for filing objections had passed. Therefore, the judgment
      did not address the objections. However, a notice of appeal was then
      filed, depriving the trial court of jurisdiction to take further action in
      the case except in aid of the appeal. See In re S.J., 106 Ohio St.3d 11,
      2005-Ohio-3215, 829 N.E.2d 1207. The briefing of the parties indicates
      that the trial court ruled on those objections after the notice of appeal
      was filed. The record before this court does not contain those rulings.
      To ensure it has the jurisdiction to do so, the trial court shall re-enter
      judgment on any objections during the remand.

On July 20, 2021, the juvenile court overruled the objections to the magistrate’s

decision, and the case was returned to this court with the supplemental record on

July 26, 2021.

                 Mother presents two assignments of error for our review:

      I. The trial court erred and abused its discretion by denying Appellant’s
      legal counsel’s request to call Appellant B.V. as a witness.

      II. The trial court erred and abused its discretion by ruling that
      Appellant had a general “right to remain silent” in a civil case.

Law and Analysis

                 In Mother’s first assignment of error, she argues that the trial court

erred and abused its discretion by denying Mother’s counsel’s request to call Mother

as a witness. In Mother’s second assignment of error, she argues that the trial court
erred and abused its discretion by ruling that she had a general right to remain silent

in a civil case.

                   “‘A trial court has broad discretion in the admission or exclusion of

evidence,” and therefore its judgment will not be reversed absent a clear showing of

an abuse of discretion. In re M.E.G., 10th Dist. Franklin Nos. 06AP-1256, 06AP-

1257, 06AP-1258, 06AP-1259, 06AP-1263, 06AP-1264, 06AP-1265, 2007-Ohio-

4308, ¶ 23, quoting State v. Rowe, 92 Ohio App.3d 652, 665, 637 N.E.2d 29 (10th

Dist.1993). The term abuse of discretion connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140

(1983).

                   Both of Mother’s assignments of error deal with the trial court’s

exclusion of evidence in the form of Mother’s testimony, either by permitting

Mother to invoke her Fifth Amendment right and refuse to testify when Father

attempted to call her as a witness or by declining to allow Mother’s counsel to call

her as a witness. Therefore, we will review both assignments of error for abuse of

discretion.

                   In Mother’s first assignment of error, Mother argues that the trial

court erred and abused its discretion when it denied Mother’s counsel’s request to

call Mother as a witness. In support of this assignment of error, Mother argues that

as A.V.’s mother, she should have been permitted to testify and “share her

sentiments” as to the two competing custody motions filed by Father and J.F.
              Trial courts have broad discretion over their proceedings, including

the admissibility of witness testimony. Evid.R. 611(A) provides that the trial court

      shall exercise reasonable control over the mode and order of
      interrogating witnesses and presenting evidence so as to (1) make the
      interrogation and presentation effective for the ascertainment of truth,
      (2) avoid needless consumption of time, and (3) protect witnesses from
      harassment or undue embarrassment.

Additionally, Juv.R. 40(C)(2) provides that magistrates in juvenile court are

authorized to regulate proceedings and to do everything necessary for the efficient

performance of their responsibilities, including putting witnesses under oath and

examining them. Juv.R. 40(C)(2)(c).

              We agree that Mother’s testimony was critical to the outcome of the

juvenile court proceedings in this case, and we acknowledge that it is unusual for a

parent to participate in custody proceedings without testifying.       We disagree,

however, that the court abused its discretion when it denied her counsel’s request to

call Mother as a witness. In addition to when Father attempted to call Mother as a

witness, discussed at length below, Mother’s counsel was given the opportunity to

call witnesses — Mother or presumably anyone else she deemed appropriate — and

declined, stating that she had no witnesses to call. Specifically, at the January 19,

2021 hearing, the court asked Mother’s counsel if she had “any witnesses,” and

Mother’s counsel responded that she did not. At the conclusion of the hearing, when

both Father and J.F. had rested and after Father’s counsel had made his closing

argument, Mother’s counsel addressed the court. Mother’s counsel referred to a

motion for legal custody she had untimely filed that day and informed the court that
she had a witness “if in fact the Court would allow it.” The court reiterated that it

had asked Mother’s counsel if she had any witnesses related to either Father’s or

J.F.’s motions, and she did not. According to Mother’s counsel, she was confused,

and “thought [the court] was asking [her] about one certain witness.”

               Mother, citing a case in which the appellant’s parental rights were

terminated, argues that “a parent’s right to testify must be balanced against the trial

court’s ability to manage its docket.” In re J.W., 1st Dist. Hamilton No. C-190189,

2019-Ohio-2730, ¶ 12, quoting In re M/W Children, 1st Dist. Hamilton No. C-

180623, 2019-Ohio-948, ¶ 33.        We are mindful of Mother’s interest in these

proceedings, and we acknowledge that this interest stems from her fundamental

liberty interest in the right to custody of her child. O’Malley v. O’Malley, 8th Dist.

Cuyahoga No. 98708, 2013-Ohio-5238, ¶ 15, citing Troxel v. Granville, 530 U.S. 57,

65-66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000). Additionally, we acknowledge that

pursuant to Juv.R. 2(Y), Mother is a party to the proceedings and as such “has a right

‘to a reasonable opportunity to be present at trial.’” In re M/W Children at ¶ 33,

quoting Brown v. Bowers, 1st Dist. Hamilton No. C-070797, 2008-Ohio-4114, ¶ 15.

Because, however, Mother “had adequate opportunity to participate * * * yet opted

not to do so,” it was not unreasonable for the trial court to deny her belated request

to testify. In re J.W., 1st Dist. Hamilton No. C-190189, 2019-Ohio-2730, ¶ 12.

Therefore, Mother’s first assignment of error is overruled.

               Mother’s second assignment of error argues that the trial court erred

and abused its discretion by ruling that Mother had a general “right to remain silent”
when it prevented Father’s counsel from calling Mother as a witness on the basis

that her attorney informed the court that she was invoking her Fifth Amendment

right to refrain from self-incrimination. We disagree.

               Our review here encompasses an analysis of the interaction among

the trial court’s authority to manage its proceedings, Father’s right to present a full

case in support of his motion for legal custody, and Mother’s Fifth Amendment

rights. With respect to the trial court’s authority to manage its proceedings, Evid.R.

611(A) provides that the trial court

      shall exercise reasonable control over the mode and order of
      interrogating witnesses and presenting evidence so as to (1) make the
      interrogation and presentation effective for the ascertainment of truth,
      (2) avoid needless consumption of time, and (3) protect witnesses from
      harassment or undue embarrassment.

Additionally, Juv.R. 40(C)(2) provides that magistrates in juvenile court are

authorized to regulate proceedings and to do everything necessary for the efficient

performance of their responsibilities, including putting witnesses under oath and

examining them. Juv.R. 40(C)(2)(c).

               With respect to Father’s right to present his case in support of his

motion for legal custody, Ohio courts have long held that a parent’s right to custody

of their child is a fundamental liberty interest protected by due process, and

therefore a court may not deprive a parent of their right to custody of their child

without due process of law. In re D.P., Jr., 8th Dist. Cuyahoga No. 110729, 2022-

Ohio-135, ¶ 27. In the specific context of Father’s right to call witnesses on his

behalf:
      An ability to testify on one’s behalf and cross-examine the opposing
      party is particularly significant in custody hearings, as the dispute
      rarely leads to litigation unless the parents are in disagreement about
      what is in their child’s best interest. * * * At a minimum, the trial court
      must give each parent the opportunity to testify and to cross-examine
      the other and, if it must place time limitations on their presentation of
      evidence, it must do so in a manner that is fair to both parties.

Loewen v. Newsome, 9th Dist. Summit Nos. 25559 and 25579, 2012-Ohio-566, ¶ 16.

Although Loewen v. Newsome involved a domestic relations case rather than a

juvenile case, the due process considerations are similar and therefore instructive.

              Finally, with respect to Mother’s Fifth Amendment privilege against

self-incrimination, Ohio courts have long held that the scope of the privilege against

self-incrimination is comprehensive and can be claimed in civil and criminal

proceedings, including a dependency action in juvenile court. In re Billman, 92

Ohio App.3d 279, 280, 634 N.E.2d 1050 (8th Dist.1993). While the privilege can

apply in a variety of contexts, the nature and scope of the privilege varies based on

the particular context:

      In a criminal proceeding, the Fifth Amendment permits a criminal
      defendant to completely refuse to testify. By contrast, in a civil
      proceeding, the Fifth Amendment prohibits the state from compelling
      a witness to testify regarding a matter that “may tend to incriminate”
      the witness in a future criminal proceeding. “Compulsion, in this sense,
      arises whenever some penalty is imposed for failing to offer testimony.”

In re M.J., 11th Dist. Ashtabula No. 2011-A-0014, 2011-Ohio-2715, ¶ 72, quoting In

re Myers, 3d Dist. Seneca No. 13-06-48, 2007-Ohio-1631, ¶ 32.

              Therefore, while the privilege may be invoked in a juvenile court

proceeding, such invocation is not limitless:
      [I]n such an action, the right does not relieve a person of the obligations
      to either appear for a proceeding or respond to certain questions;
      rather, the right prohibits the state from compelling the witness to
      testify regarding matters that “may tend to incriminate” the witness in
      a future criminal proceeding.

In re A.I., 8th Dist. Cuyahoga No. 99808, 2014-Ohio-2259, ¶ 42, quoting In re

Myers, 3d Dist. Seneca No. 13-06-48, 2007-Ohio-1631, ¶ 32, citing Tedeschi v.

Grover, 39 Ohio App.3d 109, 111, 529 N.E.2d 480 (10th Dist.1988). Further, while

an individual may invoke their Fifth Amendment protection during a juvenile court

proceeding, the protection does not permit the individual to completely refuse to

testify. Id., citing In re Shrider, 3d Dist. Wyandot Nos. 16-05-20 and 16-05-21,

2006-Ohio-2792, ¶ 34.

                Here, when Father attempted to call Mother as a witness, the trial

court asked Mother’s counsel if Mother was waiving her right to remain silent.

Mother’s counsel responded that she was not. The court, apparently satisfied with

this response, effectively precluded Father from calling Mother as a witness,

therefore allowing Mother to completely refuse to testify.

                “The doctrine of invited error holds that a litigant may not ‘take

advantage of an error which he himself invited or induced.’” In re D.B., 8th Dist.

Cuyahoga No. 102163, 2015-Ohio-4488, ¶ 15, quoting Hal Artz Lincoln-Mercury,

Inc. v. Ford Motor Co., 28 Ohio St.3d 20, 502 N.E.2d 590 (1986), paragraph one of

the syllabus.     Although the trial court adopted an inappropriately broad

interpretation of Mother’s Fifth Amendment protection, this was directly predicated

on Mother’s purported invocation of her right. Therefore, pursuant to the invited-
error doctrine, we cannot reward her with a reversal of the trial court’s judgment

based on an error that she induced. For these reasons, Mother’s second assignment

of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., CONCURS;
LISA B. FORBES, J., DISSENTS (WITH SEPARATE OPINION)

LISA B. FORBES, J., DISSENTING:

               I respectfully dissent from the majority’s opinion and would find that

the juvenile court erred by misconstruing Mother’s Fifth Amendment privilege

against self-incrimination and effectively prohibiting her from testifying in this

abuse, neglect, dependency case involving her daughter, A.V.

               The Fifth Amendment

      not only protects [an] individual against being involuntarily called as a
      witness against himself in a criminal prosecution but also privileges
      him not to answer official questions put to him in any other proceeding,
      civil or criminal, formal or informal, where the answers might
      incriminate him in future criminal proceedings.

Lefkowitz v. Turley, 414 U.S. 70, 77, 94 S.Ct. 316, 38 L.Ed.2d 274 (1973).

               This court has previously held that “[w]hile the umbrella of Fifth

Amendment guarantees is broad, the prohibition against compulsory testimony

does not relieve a party from appearing or answering questions in a civil action.”

Tedeschi v. Grover, 39 Ohio App.3d 109, 111, 529 N.E.2d 480 (1988). In other

words, the Fifth Amendment does not “prohibit civil litigation while the possibility

of criminal prosecution exists.” Id. at 110.

               In the case at hand, the following colloquy took place at the hearing

on Father’s motion for legal custody:

      THE COURT: Do you have any further witnesses at this time?

      FATHER’S COUNSEL: Yes. I would like to call on the mother, [B.V.].

      THE COURT: This is on the abuse, neglect, dependency case. She does
      have the right to remain silent.

      [Mother’s counsel], is your client waiving that right?

      MOTHER’S COUNSEL: No, your Honor.

      THE COURT: Your next witness, [Father’s counsel]?

      FATHER’S COUNSEL: Okay. I guess I’ll call the Guardian ad Litem.

               By not waiving her right to remain silent, Mother was not refusing to

testify. Rather, she was protecting her Fifth Amendment privilege against self-

incrimination should the situation arise that she needed to invoke the Fifth

Amendment. However, the juvenile court proceeded as if Mother refused to testify.
               The United States Supreme Court has consistently recognized that

“the relationship between parent and child is constitutionally protected.” Quilloin

v. Walcott, 434 U.S. 246, 255, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978). “The liberty

interest at issue in this case — the interest of parents in the care, custody, and control

of their children — is perhaps the oldest of the fundamental liberty interests

recognized by this Court.” Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147

L.Ed.2d 49 (2000). See also Wisconsin v. Yoder, 406 U.S. 205, 232, 92 S.Ct. 1526,

32 L.Ed.2d 15 (1972) (“The history and culture of Western civilization reflect a strong

tradition of parental concern for the nurture and upbringing of their children. This

primary role of the parents in the upbringing of their children is now established

beyond debate as an enduring American tradition.”).

               I would find that the juvenile court violated Mother’s fundamental

right as a parent “to make decisions concerning the care, custody, and control of

their children.” Troxel at 66. Mother’s voice was silenced, and this permeated the

remainder of the proceedings regarding the care, custody, and control of her child.

Therefore, I would find reversible error and remand this case to the juvenile court

for further proceedings.